department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date tl-n-1227-01 cc pa apjp br03 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel heavy manufacturing construction and transportation washington d c from subject blaise dusenberry assistant branch chief branch administrative provisions and judicial practice cc pa apjp br03 small_partnership exception- tax exempt entity treated as c_corporation partner this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend partnership y a b issues is the partnership’s y year federal_income_tax return subject_to the audit procedures of sec_6221 through tefra or is the partnership exempt from those procedures under the small_partnership_exception to the tefra rules conclusions since both corporate partners qualify as c corporations within the meaning of sec_6231 and sec_1361 the partnership is a small_partnership excepted from the tefra_audit procedures tl-n-1227-01 facts the taxpayer is a limited_partnership since its inception the partnership has had two partners a the sole general_partner and b the sole limited_partner a is an incorporated entity which files with the internal_revenue_service as a c_corporation of a form_1120 b is an exempt_organization under the federal_income_tax laws for its tax_year y b filed an information_return form_990 b was chartered as a corporation and has never elected to be taxed as an s_corporation for year y the schedule_k-1 for the partnership's general_partner lists a as a corporation in contrast the schedule_k-1 for the limited_partner designates b as tax exempt without including the words inc or co after b’s name although a is designated as the tax_matters_partner on the partnership's form_1065 the partnership indicated that it is not subject_to the tefra procedures while the analysis of net_income loss on page of the form_1065 identifies both a and b as corporate the form_1065 for the following year identifies b as an exempt_organization law and analysis the partnership asserts that under the small_partnership_exception set forth in sec_6231 it is not subject_to the tefra procedures for year y for tax years ending after date sec_6231 provides that the term partnership shall not include any partnership if such partnership has ten or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner that the partnership has ten or few partners is clear however the dispute concerns whether the limited_partner an exempt_organization should be characterized as a c_corporation for purposes of the small_partnership_exception as support for its position the taxpayer points to sec_1361 that section provides that f or purposes of this title the term 'c corporation' means with respect to any taxable_year a corporation which is not an s_corporation for such year the taxpayer argues that for purposes of this exception b constitutes a c_corporation because it is incorporated and files information returns as a corporation therefore the taxpayer maintains the partnership is exempt from the tefra rules sec_1361 explicitly defines a corporation that is not an s_corporation as a c_corporation for purposes of this title referring to title_26 the internal_revenue_code the tefra provisions fall within title_26 thus a tax exempt_corporation is a c_corporation for the purposes of the small_partnership_exception tl-n-1227-01 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
